MOORE, P. J.
After due notice defendants moved for an order transferring the action from the Superior Court at Long Beach to the same court in the city of Los Angeles on the ground of convenience of witnesses. In support of their motion they filed and presented the affidavit of defendant Burgess specifying various items of evidence essential to the *741defense and alleging that all of their witnesses as to such matters reside in Los Angeles. In response to such affidavit, plaintiff averred the same items of proof as essential to the-establishment of her cause and that all of her specified witnesses reside in the seaside city. The motion was denied.
Prom an order denying a motion for the change of place of trial no relief can be granted by the appellate court unless the movant has made a positive showing of abuse of discretion by the trial court. (Wrin v. Ohlandt, 213 Cal. 158 [1 P.2d 991]; Scott v. Stuart, 190 Cal. 526 [213 P. 947].) No such showing has been made herein. The two affidavits disclose no disparity in the quality or the quantity of the evidence available in the two cities.
The order is affirmed.
McComb, J., concurred.